Citation Nr: 0844060	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to herbicides.

2.  Entitlement to service connection for sexual dysfunction 
as secondary to diabetes mellitus, type II.  

3.  Entitlement to service connection for bilateral leg 
amputations as secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for 
hypercholesterolemia as secondary to diabetes mellitus, type 
II.  

5.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus, type II.  

6.  Entitlement to service connection for coronary artery 
disease as secondary to diabetes mellitus, type II.  

7.  Entitlement to service connection for a dental condition 
as secondary to diabetes mellitus, type II.  

8.  Entitlement to service connection for urinary tract 
infections as secondary to diabetes mellitus, type II.  

9.  Entitlement to service connection for a skin condition, 
to include as secondary to diabetes mellitus, type II.  

10.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has type II diabetes.  

2.  The competent medical evidence does not show that the 
veteran's type I diabetes mellitus began during active duty 
service or within one year of his discharge.  

3.  There is no competent medical or lay evidence linking 
sexual dysfunction, bilateral leg amputations, hypertension, 
coronary artery disease, a dental condition, or urinary tract 
infections to either a service-connected disability or the 
veteran's active duty service.  

4.  Hypercholesterolemia is not a disability recognized by 
VA.  

5.  The competent medical evidence does not link the 
veteran's skin rash to an incident of his active duty service 
or to a service-connected disability.  

6.  The competent medical evidence does not show that the 
veteran has a skin disability for which service connection 
may be presumed.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and is not presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008).  

2.  Sexual dysfunction was not incurred in or aggravated by 
active duty service, nor was sexual dysfunction proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).  

3.  Bilateral leg amputations were not incurred in or 
aggravated by active duty service, nor were bilateral leg 
amputations proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).  

4.  Hypertension was not incurred in or aggravated by active 
duty service, nor was hypertension proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

5.  Coronary artery disease was not incurred in or aggravated 
by active duty service, nor was any coronary artery disease 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  

6.  A dental condition was not incurred in or aggravated by 
active duty service, nor was a dental condition proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).  

7.  Urinary tract infection was not incurred in or aggravated 
by active duty service, nor was any urinary tract infection 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  

8.  Hypercholesterolemia is not a disability for which 
service connection can be granted.  38 C.F.R. § 3.303 (West 
2002); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

9.  A skin condition was not incurred in or aggravated by 
active duty service, nor was any skin condition proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

In the veteran's application for compensation benefits, dated 
in March 2004, the veteran listed a total of ten conditions 
for which he was seeking compensation: (1) diabetes mellitus, 
(2) sexual dysfunction, (3) bilateral leg amputations, (4) 
hypercholesterolemia, (5) hypertension, (6) coronary artery 
disease, (7) urinary tract infections, (8) skin condition, 
(9) dental condition, and (10) hearing loss.  As noted, the 
hearing loss claim is the subject of the Board's remand and 
is discussed more fully below.  In the veteran's application 
for compensation benefits, he indicated that his diabetes 
began in 1974.  He listed the remaining conditions underneath 
the word "secondary," indicating that he was claiming 
service connection for these conditions as secondary to his 
diabetes mellitus.  The Board has reviewed the entire record, 
to include the veteran's own statements and medical records 
of treatment, and has not located any statements the veteran 
has made indicating he is seeking entitlement to service 
connection for the (1) sexual dysfunction, (2) 
hypercholesterolemia, (3) urinary tract infections, (4) 
bilateral leg amputations, (5) hypertension, (6) dental 
condition and (7) coronary artery disease conditions other 
than as secondary to diabetes.  Based on statements contained 
in a VA skin examination report, dated in October 2004, the 
Board has concluded that the veteran may be seeking 
entitlement to a skin condition on either a direct or a 
secondary basis.  The Board will consider whether the veteran 
has received the proper VCAA notice consistent these 
findings.   

The RO provided the veteran with notice in correspondence 
dated in May 2004, which was prior to initial adjudication of 
the veteran's claims.  In that correspondence, the veteran 
was notified of what the evidence needed to show to establish 
entitlement to service-connected compensation benefits.  The 
RO specifically mentioned the veteran's (1) diabetes 
mellitus, (2) sexual dysfunction, (3) bilateral leg 
amputations, (4) hypercholesterolemia, (5) hypertension, (6) 
coronary artery disease, (7) urinary tract infections, and 
(8) skin condition claims.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (when a veteran has filed multiple claims, VA 
must provide notice to a veteran with respect to each claim).  
The RO did not mention the veteran's dental claim.  

In the May 2004 correspondence, the RO included the specific 
legal criteria for establishing service connection on a 
direct basis.  The RO also advised the veteran of which 
portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Specifically, the RO advised that VA would obtain 
records in the custody of federal agencies, and that it was 
the veteran's responsibility to obtain records in the custody 
of non-federal agencies.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in his possession that pertained to the claims.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  

In the May 2004 correspondence, the RO instructed the veteran 
to submit medical evidence on his current coronary artery 
disease, hypertension, bilateral leg amputations, and skin 
disability.  The RO also instructed the veteran to submit 
"evidence showing a connection between your CAD [coronary 
artery disease], hypertension, bilateral leg amputations, and 
skin disability and your service connected diabetes 
condition."  The RO also informed the veteran that temporary 
or intermittent flare ups of a condition were not considered 
aggravation, unless the underlying condition, as contrasted 
by symptoms, had gotten worse.  

This letter was a bit confusing in that it did not specify 
exactly what the evidence needed to show to establish 
entitlement to service connection for conditions claimed as 
secondary to a service-connected disability.  Although the RO 
informed the veteran what was necessary to demonstrate 
aggravation of a condition, the RO did not explain that 
aggravation was one way to establish service connection on a 
secondary basis.  See 38 C.F.R. § 3.310(b) (2008).  
Additionally, the RO did not request information or evidence 
pertaining to a connection between the claimed sexual 
dysfunction, hypercholesterolemia, dental condition, and 
urinary tract infections, and the veteran's diabetes 
mellitus.  

Although the RO's notice with respect to the secondary claims 
of sexual dysfunction, bilateral leg amputations, 
hypercholesterolemia, hypertension, coronary artery disease, 
dental condition, skin condition, and urinary tract 
infections was deficient, the Board does not find that the 
veteran has been prejudiced by this notice error.  See 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  
VA may demonstrate lack of prejudice by demonstrating (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881, 892 (Fed. Cir. 2007).  
Here, the Board finds that these claims fall within the 
second and third Sanders situations.

First, the Board finds that from a reading of the RO's May 
2004 correspondence, a reasonable person could be expected to 
understand that what was needed to establish the benefit 
sought.  Service connection may be granted on a secondary 
basis by showing that the claimed disability was proximately 
due to or the result of a service-connected disability, or 
was aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2008).  The RO's instruction to submit medical 
evidence pertaining to his claimed disabilities and evidence 
of a "connection" between those disabilities and his 
diabetes would apprise a reasonable person of the 
"proximately due to or the result of" criterion.  The RO's 
discussion of aggravation of those disabilities would lead a 
reasonable person to conclude that the service connection on 
a secondary basis may be shown by demonstrating the 
underlying condition aggravated the claimed conditions.  See 
Id.  Thus, for each of the disorders listed in that letter 
for which the veteran has claimed as secondary to diabetes, 
the Board finds that a reasonable person could be expected to 
understand from the notice what was needed to establish 
entitlement to each of those secondary service connection 
claims.  See Overton, 20 Vet. App. at 427; see also Sanders, 
487 F.3d at 892.  

Second, for reasons explained more fully below, the evidence 
does not support granting the veteran's underlying diabetes 
service connection claim.  Because the criteria for service 
connection have not been shown for the claimed underlying 
condition, there is no legal entitlement to service 
connection on a secondary basis for any diseases incurred as 
a result of that claimed condition.  38 C.F.R. § 3.310(a) 
(2008).  Where the underlying disability has not been 
adjudicated service-connected, failing to provide proper 
notice as to any disabilities claimed as secondary to the 
underlying disability could not have resulted in prejudice.  
Based on the facts of this case, the Board finds there to be 
no further duty to inform the veteran of what the information 
and evidence must show to establish entitlement to the 
benefits sought.  See Sanders, 487 F.3d at 892.  

The veteran was provided with additional notice in 
correspondence dated in October 2006.  In that 
correspondence, the RO informed the veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The RO also explained how the 
disability rating and effective date are determined.  The 
Board, however, cannot rely on this correspondence as 
evidence that the veteran has been notified in satisfaction 
of the VCAA because this notice was not provided prior to the 
initial decision on appeal.  Pelegrini II, 18 Vet. App. at 
120.  The Board acknowledges that the issuance of notice 
provided after an initial adjudication can be relied upon as 
fulfillment of VA's duty to notify if such notice is followed 
by a readjudication of the claims.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  Here, there was 
no readjudication after the October 2006 correspondence was 
provided to the veteran and the Board cannot rely on this as 
satisfactory notice.  

Despite that the Board is not able to find that the veteran 
has been provided with notice with respect to the disability 
rating and effective date elements of a service connection 
compensation claim as required by Dingess/Hartman, the Board 
does not find that the veteran has been prejudiced by lack of 
such notice.  See Sanders, 487 F.3d at 891.  For reasons 
explained more fully below, the Board is denying the 
veteran's (1) diabetes, (2) sexual dysfunction, (3) 
hypercholesterolemia, (4) urinary tract infections, (5) 
bilateral leg amputations, (6) hypertension, (7) dental 
condition, (8) skin condition and (9) coronary artery disease 
claims.  As such, neither a disability rating nor an 
effective date will be assigned for any of the claims, making 
evidence pertaining to either of these elements irrelevant.  
A failure to provide notice of these elements could not have 
resulted in prejudice.  

Having found that the veteran was not prejudiced by any 
errors in VA's duty to notify, the Board will consider 
whether VA has satisfied the duty to assist the veteran in 
the development of his claims.  The RO has obtained the 
veteran's service medical records and all private medical 
records that the veteran requested.  The private medical 
records were obtained from the following providers: Dr. M.N., 
Dr. H.M., Dr. W.C., and St. Margaret Mercy Health Care 
Centers in both Dyer and Hammond, Indiana.  Records from Dr. 
M.O., among others, were included among the records from St. 
Margaret/Mercy.  The veteran has not identified any medical 
records relevant to the claims that have not been associated 
with the claims file.
 
The veteran was also provided with VA medical examinations 
for his diabetes, sexual dysfunction, urinary tract 
infections, bilateral leg amputations, skin condition, 
coronary artery disease, and hypertension claims.  The 
veteran was not provided with an examination for his 
hypercholesterolemia or dental claims, but the Board does not 
find such examinations were necessary.  For both claims, 
because service connection for the underlying diabetes 
condition is being denied, there can be no basis for granting 
service connection for these conditions as secondary to 
diabetes.  VA's duty to assist does not extend to a situation 
such as this one, where there is no reasonable possibility 
that further assistance would substantiate the claims.  
38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2008).  Moreover, as explained more fully below, 
hypercholesterolemia is not a "disability" for which 
compensation can be granted.  See 61 Fed. Reg. 20440, 20445.  
Thus, service connection for that condition cannot be granted 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881, 
892 (Fed. Cir. 2007).  VA has not duty to assist in such a 
situation.  38 C.F.R. § 3.159(d)(3) (2008).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

II.  Diabetes

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For diabetes mellitus, service connection may be presumed in 
certain circumstances.  Where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  

Service connection for type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes) may be presumed 
based on exposure to certain herbicide agents.  38 U.S.C.A. § 
1116 (West 2002 & Supp. 2008), 38 C.F.R. §§ 3.307, 3.309 
(2008).  If the veteran was exposed to an herbicide agent 
during active military, naval, or air service, type 2 
diabetes shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e) (2008).  The 
term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6) 
(2008).  
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002 & 
Supp. 2008), 38 C.F.R. § 3.307(a)(6)(iii) (2008).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during that 
period.  Id.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  Id.    

Analysis

The veteran's DD Form 214 indicated he had service in the 
Republic of Vietnam from January 1969 to March 1970.  The 
veteran, therefore, is presumed to have been exposed to 
herbicides.  Although the veteran is presumed to have been 
exposed to herbicides during his active duty service, the 
Board does not find that service connection for diabetes can 
be presumed based on this exposure because the competent 
medical weighs against finding that the veteran has type II 
diabetes.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.309(e) (2008).  

The medical evidence included numerous references to the 
veteran's diabetes mellitus.  Much of this evidence did not 
refer to either type I or type II.  For example, in a history 
and physical examination report from St. Margaret Mercy 
Health Care Centers, dated in March 1999, Dr. W.C. noted that 
the veteran had been a diabetic since 1974, but did not 
specify whether it was type I or II.  Dr. D.M., in a 
consultation report dated in May 1999, noted a 
"[l]ongstanding history of insulin-dependent diabetes."  In 
another consultation report dated in May 1999, Dr. M.N. noted 
that the veteran had "insulin-requiring diabetes mellitus."  
In a VA general medicine attending note, dated in March 2004, 
Dr. A.M. noted the veteran's history of insulin dependent 
diabetes mellitus "(at age 18)."  None of these documents 
is probative on the issue of whether the veteran has either 
type I or type II and they provide no basis for granting 
service connection based on exposure to herbicides.  

Of the evidence that did refer to either type I or type II 
diabetes, the Board finds that this evidence supports a 
finding that the veteran's diabetes is actually type I.  The 
evidence referring to type II diabetes included a discharge 
summary from St. Margaret Mercy Health Care Centers, dated in 
November 2000.  In that discharge summary, Dr. G.D. noted 
that the veteran had been admitted with a diagnosis of post-
operative transmetatarsal amputation.  According to the note, 
the veteran had been admitted for rehabilitation therapy.  
Dr. G.D.'s final diagnoses included type II diabetes with 
food ulcer manifestation and gangrene, and postoperative 
transmetatarsal amputation.  Medical records from St. 
Margaret Mercy Health Care Centers also included a discharge 
summary dated in January 2001, in which Dr. T.S. noted 
diabetes mellitus type II with circulatory disorder under 
"final diagnoses."  In the discharge summary, Dr. T.S. 
reported that the veteran underwent surgery during his 
admission.     

The medical evidence also included a VA examination report, 
dated in October 2004, in which Dr. J.C. diagnosed type II 
diabetes mellitus.  In that report, Dr. J.C. stated that the 
veteran had been a "known diabetic" since 1974.  The doctor 
also noted that the veteran currently took insulin for 
treatment of his diabetes.  The doctor also discussed 
pertinent examination findings, which included laboratory-
testing results.  

Evidence referring specifically to the veteran's diabetes as 
type I included a VA medical examination report, dated in 
July 2006, in which Dr. S.S. concluded that the veteran's 
diabetes was type I diabetes mellitus.  In the report, Dr. 
S.S. confirmed that the veteran's claims file had been 
reviewed.  When discussing the veteran's medical records, the 
doctor reported that a note written by the veteran found in 
his claims file stated that he had been diagnosed with 
diabetes mellitus in 1974.  The doctor also noted a [VA] 
general medicine clinic note, dated in March 2004, in which 
it was reported that the veteran had insulin-dependent 
diabetes mellitus since age 18.  Dr. S.S. reported that the 
veteran now stated he was diagnosed after his discharge from 
service when he was in his 20s.  The veteran also reported to 
Dr. S.S. that when initially diagnosed, his blood sugar was 
1000 and he spent three weeks in the hospital for diabetic 
ketoacidosis.  The doctor discussed other circumstances 
surrounding the veteran's initial diagnosis as reported by 
the veteran, including rapid weight loss.  The doctor then 
discussed the progression of the veteran's diabetes and his 
current condition, which included clinical examination 
findings and current treatment regimen.  Regarding current 
treatment, the doctor noted that the veteran took Humulin and 
Humolog.  Dr. S.S. concluded that the veteran's diabetes was 
type I diabetes mellitus, diagnosed at an early age, and 
requiring insulin for treatment.  

Although the competent medical evidence did include diagnoses 
of type II diabetes, the Board finds that this evidence was 
outweighed by medical evidence showing that the veteran's 
diabetes is actually type I rather than type II for several 
reasons.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting 
that the Board must weigh the probative value of medical 
opinions and in doing so, may favor one medical opinion over 
the other).  

First, the Board does not find the diagnoses of type II 
diabetes found among the records from St. Margaret Mercy 
Health Care Centers to be probative.  The discharge summaries 
dated in November 2000 and January 2001 were prepared for the 
purpose of summarizing the veteran's inpatient rehabilitation 
and surgery respectively.  The treatment received on those 
occasions was not for the purpose of establishing a diabetes 
diagnosis; instead, it appeared the reported findings were by 
history only.  

Second, the Board does not find the October 2004 VA 
examination report to be particularly probative on the issue 
of whether the veteran had type II versus type I because the 
examination was not provided for such a purpose.  In the 
request for a medical opinion, the examiner was asked to 
determine whether it was as likely as not that the claimed 
coronary artery disease and hypertension were caused by or a 
result of diabetes mellitus.  The examiner was not 
specifically requested to determine whether the diabetes was 
type I or type II.  Moreover, the examiner did not provide a 
basis for concluding whether the veteran had type II 
diabetes.  The lack of any explanation for diagnosing type II 
makes it appear that he assumed the veteran's diabetes was 
type II rather than made an independent conclusion.  

Last, the Board considers the July 2006 VA examination 
report, which the Board finds to be highly probative on the 
issue of whether the veteran has type I or type II diabetes.  
Unlike the other medical evidence in the file, including the 
October 2004 VA examination report, this report had been 
prepared for the specific purpose of determining which type 
of diabetes mellitus the veteran had (see compensation and 
pension examination inquiry, printed in June 2006).  The 
examining physician confirmed that he had reviewed the claims 
file and provided a thorough discussion of the veteran's 
history and clinical examination findings.   

The Board also finds the information on which the examiner 
based his opinion to be reliable.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179-180 (2005) (noting that the Board must 
evaluate the credibility and weight of the history on which 
the opinion is predicated).  For example, the veteran's 
statements that his diabetes began in 1974 were consistent 
with what he reported in his claim for compensation benefits 
in March 2004.  There is also no evidence contradicting the 
veteran's statements regarding the circumstances of his 
initial diagnosis.     

The Board has also considered whether the evidence supports 
finding that the veteran's diabetes mellitus manifests to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Here, the evidence supports finding that the veteran did not 
develop diabetes until sometime in 1974, which was at least 
three and a half years after his discharge from service in 
March 1970.  The only reference in the claims file to the 
veteran being diagnosed prior to that time was found in the 
VA general medicine attending note, dated in March 2004.  Dr. 
A.M. did not explain from where this information had been 
obtained.  Moreover, much of the medical evidence, such as 
the March 1999 history and physical examination report from 
Dr. W.C. and the VA examination report, dated in October 
2004, reflected that the veteran's diabetes dated to 1974.  
The numerous references in the claims file to 1974 as the 
onset of the veteran's diabetes, which included the veteran's 
own statements, supports the Board's finding that 1974 was 
the actual date of onset.

According to the July 2006 VA examination report, by the 
veteran's own account he was initially diagnosed in 1974.  In 
the veteran's claim for compensation benefits, filed in March 
2004, he reported his diabetes began in 1974.  Thus, the 
evidence does not support finding that the diabetes began 
during service or within one year thereafter.  

III.  Sexual Dysfunction, Bilateral Leg Amputations, 
Hypertension, Hypercholesterolemia, Coronary Artery Disease, 
Urinary Tract Infections 

Secondary Service Connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. § 1110; 
(West 2002); 38 C.F.R. § 3.310(a) (2008).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(b) (2008); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (providing that secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder) reconciling Leopoldo v. Brown, 4 Vet. App. 216 
(1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

For reasons explained more fully above, the veteran's 
diabetes was not incurred or aggravated during active duty.  
Because service connection has not been shown for the claimed 
underlying condition, the veteran is not entitled to service 
connection on a secondary basis for any injury incurred as a 
result of the claimed condition.  38 C.F.R. § 3.310(a) 
(2008).  There is no basis for granting service connection 
for sexual dysfunction, bilateral leg amputations, 
hypertension, hypercholesterolemia, coronary artery disease, 
urinary tract infections, a skin condition, and a dental 
condition as secondary to diabetes mellitus.  
 
Service Connection on Direct and Presumptive Bases

The Board has also considered whether the veteran is entitled 
to service connection on a direct basis for sexual 
dysfunction, bilateral leg amputations, hypertension, 
hypercholesterolemia, coronary artery disease, urinary tract 
infections, a skin condition, and a dental condition, but 
finds that he is not.  The veteran's service medical records 
were negative for any findings of these conditions.  
Moreover, the veteran has not provided any statements linking 
the sexual dysfunction, bilateral leg amputations, 
hypertension, hypercholesterolemia, coronary artery disease, 
urinary tract infections, or dental condition to his active 
duty service.  According to the October 2004 VA hypertension 
examination report, the veteran's claimed urinary tract 
infections began in 1978, the hypertension and sexual 
dysfunction began in 1994 (ten years prior to the VA 
examination), and the coronary artery disease and bilateral 
amputation began in 1999.  The claims file does not include 
any lay statements or medical evidence indicating that these 
conditions began prior to those times.  The veteran has 
provided no statements in support of his dental claim.    

As for the hypercholesterolemia claim, this is not a 
disability for which compensation may be assigned.  
Hyperlipidemia or hypercholesterolemia is "excessive 
cholesterol in the blood."  Dorland's Illustrated Medical 
Dictionary 880 (30th ed. 2003).  In order for service 
connection to be granted, the evidence must show that a 
disease resulted in a "disability."  Thus, evidence of 
current disability is one of the fundamental requirements for 
a grant of service connection.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability. In 
the absence of proof of present disability there can be no 
valid claim).  The term disability as used in the applicable 
service connection statutes "should be construed to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt 
v. Derwinski, 1 Vet. App. 292, 296-297 (1991).

The only guidance that addresses whether hypercholesterolemia 
constitutes a disability for purposes of VA compensation is 
found in the Final Rule amending the criteria for evaluating 
endocrine system disabilities.  See 61 Fed. Reg. 20440 (May 
7, 1996).  There it was noted that in response to the 
publication of the proposed rule, a commenter asked that VA 
address the handling of claims for veterans receiving 
diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol.  61 Fed. Reg. 20,440, 20,445.  The 
authors of the Final Rule responded: "The diagnoses listed 
by the commenter are actually laboratory test results, and 
are not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities of the rating schedule to 
address."  Id.  As the Final Rule in which this statement 
appears relates to an amendment of VA's rules and 
regulations, it can be said to represent the Department's 
position on this matter.  Therefore, the Board must hold that 
the veteran's hyperlipidemia is a laboratory test result and 
not a disability.  There has been no allegation or evidence 
that there is disability from the veteran's elevated 
cholesterol levels.  The law, not the evidence, is 
dispositive of the outcome of this case.  As a matter of law, 
entitlement for service connection for hypercholesterolemia 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In addition to providing no lay statements in support of his 
dental claim, the veteran has provided no medical evidence in 
support of his dental claim.  There being no competent 
evidence of a dental condition, there is no basis for 
granting service connection for that claim.  See Brammer v. 
Derwinski, 3 Vet. App. at 225.

The Board has also considered the veteran's skin disorder 
claim on a direct basis but does not find that service 
connection is warranted.  The veteran was provided with a VA 
skin examination in October 2004.  In a report of that 
examination, Dr. L.K. noted the veteran's reports of 
experiencing a rash on the hands for more than 25 years.  The 
veteran did not report exactly when the rash began, but that 
it was sometime after service, according to the examination 
report.  On examination, the doctor noted facial 
tenangiectasias at the cheeks, forehead, nose, chest, and 
back with no suspicious lesions.  The veteran had scaly pink 
patches on both hands.  The doctor diagnosed dermatitis.

The competent medical evidence also included a VA general 
medicine attending note, dated in March 2004, reflecting the 
veteran's complaints of chronic skin rash on both hands 
attributed to using detergent.  The physician's assessment 
was eczema.  

The Board finds that none of the medical evidence supports 
granting service connection on a direct basis.  In none of 
the medical evidence did a healthcare provider attribute the 
veteran's skin rashes to his active duty service.  Instead, 
by the veteran's own account, his skin rashes did not exist 
until after he was discharged.  

The Board also finds no basis for granting service connection 
for the skin rash as due to herbicide exposure because none 
of his diagnosed conditions is listed among the diseases 
presumed to be related to such exposure.  See 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2008), 38 C.F.R. §§ 3.307, 3.309(e) 
(2008).  


ORDER

1.  Service connection for diabetes is denied.

2.  Service connection for sexual dysfunction, to include as 
secondary to diabetes is denied.

3.  Service connection for hypercholesterolemia, to include 
as secondary to diabetes is denied.

4.  Service connection for urinary tract infections, to 
include as secondary to diabetes is denied.

5.  Service connection for bilateral leg amputations, to 
include as secondary to diabetes is denied.

6.  Service connection for hypertension, to include as 
secondary to diabetes is denied.

7.  Service connection for coronary artery disease, to 
include as secondary to diabetes is denied.

8.  Service connection for a skin disorder, to include as 
secondary to diabetes is denied.

9.  Service connection for a dental condition, to include as 
secondary to diabetes is denied.


REMAND

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  
38 C.F.R. § 3.159(c)(4) (2008).  Whether the evidence 
indicates that the disability may be associated with the 
veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the veteran's hearing loss 
claim have been met.  First, the veteran's DD Form 214 showed 
that he was assigned to an artillery unit in the 4th Infantry 
Division.  This type of military experience is indicative of 
noise exposure.  

The veteran has also submitted competent medical evidence of 
a hearing loss disability.  In an audiogram report from 
Audiologic Associates, dated in December 1996, the examining 
audiologist noted sloping to a moderately severe to severe 
sensorineural hearing loss.  The Board makes no finding at 
this time as to whether this evidence satisfies the criteria 
for a hearing loss disability for compensation purposes under 
VA regulations, but does find that it is sufficient evidence 
of a disability for the purpose of determining whether 
further development in the form of providing the veteran with 
an examination is necessary.  See 38 U.S.C.A. § 3.385 (2008).  

The veteran also alleged in his claim for compensation 
benefits, dated in March 2004, that his hearing loss began in 
1970.  Given that the veteran likely sustained acoustic 
trauma in service, has provided competent medical evidence 
showing a current diagnosis of hearing loss, and that he has 
linked his hearing loss to his active duty service with a lay 
statement, he should be provided with the appropriate VA 
medical examination.  McLendon, 20 Vet. App. at 82.  

A copy of the May 2004 VCAA letter that was sent to the 
veteran has been associated with the claims file.  In this 
copy, hearing loss was listed among the claimed conditions.  
The words "hearing loss," however, were handwritten and the 
Board cannot conclude whether this condition was listed in 
the letter that was actually sent to the veteran.  The Board 
acknowledges that the veteran was provided additional notice 
in the correspondence dated in October 2006 in which hearing 
loss was included.  After providing that notice, however, the 
hearing loss issue was never readjudicated.  To ensure that 
the veteran has been provided with notice in full compliance 
with the VCAA, the AOJ should provide him with additional 
notice on remand.   

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice of VA's 
duties under the VCAA.  This notice must 
inform the veteran of what is evidence or 
information is needed to substantiate the 
hearing loss service connection claim, the 
information and evidence VA will seek to 
provide, and the information and evidence 
the veteran is expected to provide.  The 
notice shall also include an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
 
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by law.

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the nature and etiology of the 
claimed condition of hearing loss.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any hearing loss found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
veteran's military activity.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination. 

3.  Thereafter, the veteran's claim of 
entitlement to service connection for 
hearing loss should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


